 Case 18-02597      Doc 46    Filed 01/04/19 Entered 01/07/19 09:06:22             Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                    )              BK No.:      18-02597
JOHN BARRY MURPHY,                        )
                                          )              Chapter: 7
                                          )
                                                         Honorable Janet S. Baer
                                          )
                                          )              DuPage
              Debtor(s)                   )

                     Order Awarding Trustee Compensation And Expenses

       THIS MATTER BEING HEARD on the Trustee's final requests for the allowance of fees and
expenses of administration, notice having been given and the Court being duly advised:

  IT IS HEREBY ORDERED that the Trustee compensation and expenses are allowed as follows;

                             1. Trustee's Compensation $10,350.00
                             2. Trustee's Expenses $31.32

                               TOTAL $10,381.32

  IT IS FURTHER ORDERED that the Trustee is directed to pay the allowances listed above upon the
entry of this Order.




                                                      Enter:


                                                               Honorable Janet S. Baer
Dated: January 04, 2019                                        United States Bankruptcy Judge

 Prepared by:
 GINA B. KROL
 105 W. Madison Street
 Suite 1100
 Chicago, IL 60602
